DETAILED ACTION
The following is an initial Office Action upon examination of the above-identified application on the merits.  Claims 1-13 were cancelled and claims 14-26 were added in a preliminary amendment filed 27 September 2021. Claims 14-26 remain pending in this application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 24-26 are objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim cannot depend from any other multiple dependent claim.  See MPEP § 608.01(n).  Accordingly, the claims 24-26 have not been further treated on the merits.

Claims 14, 15 and 17-23 are objected to because of the following informalities:  
Claim 14 recites “at least one roller stand” in line 1 and “the roller stand” in lines 9 and 16-17.  Since there is antecedent support for “at least one roller stand”, the limitation of “the roller stand” in lines 9 and 16-17 should read “the at least one roller stand”. 

Claim 14 includes the grammatical error “at least one of the respective slab” in line 14.  Suggested claim language: “at least one of the respective slabs
Claim 14 recites “at least one roller stand” in line 1 and claim 15 recites “the roller stand” in line 6.  Since there is antecedent support for “at least one roller stand”, the limitation of “the roller stand” in claim 15 should read “the at least one roller stand”. 

Claim 14 recites “at least one roller stand” in line 1 and claim 17 recites “the roller stand” in line 2.  Since there is antecedent support for “at least one roller stand”, the limitation of “the roller stand” in claim 17 should read “the at least one roller stand”. 

Claim 18 recites the grammatical issue “the determining device receives further parameters which describe the slabs as such” in line 2.  Suggested claim language: “the determining device receives further parameters which describe the slabs 

Claim 14 recites “at least one roller stand” in line 1 and claim 19 recites “the roller stand” in line 5.  Since there is antecedent support for “at least one roller stand”, the limitation of “the roller stand” in claim 19 should read “the at least one roller stand”. 

Claim 14 recites “at least one roller stand” in line 1 and claim 20 recites “the roller stand” in line 5.  Since there is antecedent support for “at least one roller stand”, the limitation of “the roller stand” in claim 20 should read “the at least one roller stand”. 

Claim 21 recites an erroneously placed “-“ in the limitation of “sensor-detected data” in line 2.  Suggested claim language “sensor detected data”.

Claim 14 recites “at least one roller stand” in line 1 and claim 22 recites “the roller stand” in line 2.  Since there is antecedent support for “at least one roller stand”, the limitation of “the roller stand” in claim 22 should read “the at least one roller stand”. 

Claim 22 recites the grammatical issue of “… splines; and” in line 5.  Suggested claim language “… splines; or …”.

Claim 23 includes an extra space between “device” and “has” in line 2.
Appropriate correction is required.

Claim Interpretation
Claim 14 recites the limitation of “seen in in the conveying direction” in lines 13 and 15.  The term “seen” has been interpreted as “located”. 

Claim 23 recites “… machine code which can be executed …” in line 1.  The use of the phrase “can be” does not positively recite executing the machine code.  To positively recite the execution of the machine code the Examiner suggests use of “is”. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:


Claim 23 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because claim 23 appears to be directed to software per se.  A claim directed to functional descriptive material, including computer programs, per se, is not patent eligible subject matter.   Computer programs may be explicitly claimed as, for example, a series of code or instructions for performing functions or may be implicitly claimed as, for example, a system, a module or an apparatus.  Where there is no evidence in the specification that a means which may be interpreted as software, hardware or combinations thereof necessarily includes hardware, it will be interpreted in its broadest reasonable sense as a software means, which is the case here.

Absent of definition, a claim covers both statutory and non-statutory embodiments (under the broadest reasonable interpretation of the claim when read in light of the specification or lack thereof, and in view of one skilled in the art) embraces subject matter that is not eligible for patent protection and therefore is directed to non-statutory subject matter.

 It should be noted that functional descriptive material claimed in combination with an appropriate computer readable medium to enable the functionality to be realized is patent eligible subject matter.
	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 14-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The following claims recite limitations that lack sufficient antecedent basis for the limitations in the claims:
Claim 14 recites “ the regions” in line 5, “the respective slab” in lines 9 and 15, “the adjustment of the roller stand” in line 9, “the adjustment for the respective slab” in line 12, “the respective preceding slab” in line 13, “the region occupied by the respective following slab” in lines 14-15, “the respective determined adjustment” in line 16, and “the respective adjustment” in line 18.

Claim 15 recites “the spacing” in line 2

Claim 16 recites “the respective adjustment” in line 1,“the width direction”  in line 2,  and “the respective slab” in line 2.

Claim 17 recites “the location in the longitudinal direction of the respective slab” in lines 2-3.
Claim 20 recites “the charging’ in line 2.

Claim 21 recites “the regions” in line 21.

Claim 23 recites “the effect” in line 3.

Claims 15-23, dependent from claim 14, stand rejected under 35 U.S.C. 112(b) for the same rationale as set forth in claim 14. 

Claim 14 recites the limitation “this rolling pass” in line 9.  The limitation is not clear as to what rolling pass the limitation is directed to; hence, the claim is rendered indefinite. 

Claims 15-23, dependent from claim 14, stand rejected under 35 U.S.C. 112(b) for the same rationale as set forth in claim 14.

Claim 15 recites the limitation “this rolling pass” in line 7.  The limitation is not clear as to what rolling pass the limitation is directed to; hence, the claim is rendered indefinite. 

Claim 16 recites the limitation of “spatially resolve in a width location” in line 2.  Neither the specification nor the claim provides any definition as to what “spatially resolved” is directed to; hence, the claim is rendered indefinite

Claim 18 recites the limitation “this rolling pass” in line 4.  The limitation is not clear as to what rolling pass the limitation is directed to; hence, the claim is rendered indefinite. 

Claim 19 recites the limitation “this rolling pass” in lines 5-6.  The limitation is not clear as to what rolling pass the limitation is directed to; hence, the claim is rendered indefinite. 

Claim 20 recites the limitation “this rolling pass” in line 5.  The limitation is not clear as to what rolling pass the limitation is directed to; hence, the claim is rendered indefinite. 

Examiner’s Note: The claims are replete with grammatical errors and indefinite claim language. The Applicant is encouraged to carefully review the claims for any further issues that were inadvertently omitted by the Examiner.

		
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

The following references are cited to further show the state of the art with respect to a method/system of processing a slab

U.S. Patent Publication No. 2011/0239722 A1 discloses a method for adjusting drive loads for a plurality of drives of a mill train for rolling stock.

U.S. Patent Publication No. 2012/0096914 A1 discloses a method for processing a slab in a device which includes at least one furnace.

U.S. Patent No. 5,771,732 discloses a Steckel mill or coiler rolling mill includes at least one reversing stand and drivers and coiler furnaces arranged on an entry side and  exit side of the reversing stand.

U.S. Patent No. 6,332,492 B1 discloses a method and device to control an axial position of slabs emerging from a continuous casting machine.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER L NORTON whose telephone number is (571)272-3694. The examiner can normally be reached Monday - Friday 9:00 am - 5:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JENNIFER L NORTON/Primary Examiner, Art Unit 2117